FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	This action is in response to papers filed 18 July 2022 in which claims 1 and 11 were amended, claim 25 was canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
Any previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1, 3-4, 6, 8-9, 11-19, and 21-24 are under prosecution.
This Office Action includes new rejections necessitated by the amendments.
Nucleotide Sequence And/Or Amino Acid Sequence Disclosure.
3.	The previous request for SEQ ID NOs. for the nucleotide sequences in the Tables is withdrawn.  
Interview Summary
4.	The interview summary is acknowledged and the interview record is complete.  

Information Disclosure Statement
5.	The Information Disclosure Statements filed 18 July 2022 and 28 July 2022 are acknowledged and have been considered.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 3-4, 6, 11, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Porreca et al (U.S. Patent Application Publication No. US 2013/0337447 A1, published 19 December 2013), and Nautiyal et al (U.S. Patent Application Publication No. US 2006/0292585 A1, published 28 December 2006).
	Regarding claim 1, Larisch et al teach methods comprising processing a sample to convert DNA molecules, in the form of bisulfite treatment of genomic DNA obtained from a sample (paragraphs 0173 and 0312).  Because the genomic DNA is isolated from cell lines (e.g., paragraph 0312), there is a plurality of DNA molecules in the sample.  Larisch et al teach the target DNA is cell free (paragraph 0233).  The DNA molecules (i.e. nucleic acid molecules) are contacted with a bait set of probes, in the form of detecting molecules (paragraph 0175) that are pairs of primers (paragraph 0180).  Larisch et al further teach the probes (i.e., primers) are oligonucleotides and include 500 pairs of probes (paragraph 0279), and that the “pair” of probes comprises four or more primers (paragraph 0196).  Thus, the pairs of probes includes at least 2000 different probes. Larisch et al also teach the probes (i.e., primers) and have lengths of up to 100 bases (paragraphs 0182 and 0187-0188).  Larisch et al also teach the methods have the added advantage of facilitating appropriate treatment regimens individually to patients as part of a personalized medicine plan (paragraph 0148).  Thus, Larisch et al teach the known techniques discussed above.
Larisch et al do not explicitly teach the claimed identity of the probes, nor do Larisch et al teach the claimed overlap.
However, Porreca et al teach methods utilizing bisulphite sequencing of methylated nucleic acids (paragraph 0170) and the use of tiled sets of probes (e.g., Figure 1) including pairs that have overlapping identical target regions and non-overlapping (i.e., flanking) target regions that are not identical (e.g., Figure 3 and paragraphs 0131 and 0056).  The overlapping regions (i.e., first targeting arms) and non-overlapping regions (i.e., first and second targeting arms) have different lengths including 50 nucleotides for the first (i.e., overlapping) arm and 15 (i.e., 10-20) nucleotides for the second (i.e., non-overlapping) arm (paragraph 0053), which are in the claimed ranges.  Porreca et al further teach contiguous sequences (paragraph 0122) and isolation of hybridized nucleic acids (paragraphs 0029 and 0032).  Porreca et al also teach 1000 probes (paragraph 0075), and that the method have the added advantage of reducing bias and increasing reproducibility of multiplex analysis of genetic loci (Abstract).  Thus, Porreca et al teach the known techniques discussed above.
It is also noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].

With respect to the conversion resulting in uracils and positions of unmethylated cytosines, it is reiterated that Larisch et al teach bisulfite sequencing (paragraph 0173), as do Porreca et al (paragraph 0170).  Nautiyal et al teach sodium bisulfite sequencing results in the claimed transformation involving uracils at unmethylated cytosines (paragraph 0107).  Nautiyal et al also teach the sample comprises a plurality of target DNA molecules (i.e., selected sequences of interest) that are analyzed for methylation (paragraph 0080), and that the bisulfite converted DNA is isolated by binding to a binding partner (paragraphs 0114 and 0119).  Thus, in conjunction with the teachings of Porreca et al concerning separation of hybridized probe/target combinations above, it would have been obvious to isolated hybridized, converted molecules.
It is also noted the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.  Thus, any order of conversion, hybridization, and isolation is obvious.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Nautiyal et al further teach the claimed conversion has the added advantage of allowing detection of the methylation status by a variety of methods (paragraph 0109).  Thus, Nautiyal et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Larisch et al, Porreca et al, and Nautiyal et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the advantages of:
Facilitating appropriate treatment regimens individually to patients as part of a personalized medicine plan as explicitly taught by Larisch et al (paragraph 0148); 
Reducing bias and increasing reproducibility of multiplex analysis of genetic loci as explicitly taught by Porreca et al (Abstract); and
Allowing detection of the methylation status by a variety of methods as explicitly taught by Nautiyal et al (paragraph 0109).
In addition, it would have been obvious to the ordinary artisan that the known techniques of Larisch et al, Porreca et al, Nautiyal et al, and Gresham et al could have been combined with predictable results because the known techniques of the cited prior art predictably result in techniques useful for studying methylation.
Regarding claim 3, the method of claim 1 is discussed above.  Larisch et al teach processing with bisulfite (e.g., paragraph 0173), as do Nautiyal et al (paragraph 0107) and Porreca et al (paragraph 0170).  .
Regarding claim 4, the method of claim 1 is discussed above.  Porreca et al teach the probes are labeled with an affinity tag, in the form of biotin (paragraph 0032).
In addition, it is noted that the claim does not require any active method steps that utilize the affinity tags. 
Regarding claim 6, the method of claim 1 is discussed above. Larisch et al teach the at least 5 CpG sites having a frequency of 80% methylation (paragraph 0067 and Figures 3C and D), as well as assaying form cancer in an individual (i.e., patient; paragraph 0053).  Nautiyal et al also teach detection of cancer in an individual (paragraph 0138), as well as detection of CpG islands that are methylated at a frequency of 80% (paragraph 0004).  
In addition, because the sample is genomic DNA from a cell line (e.g., paragraph 0312 of Larisch et al), there are at least 5 CpG dinucleotides present that are at least 80% methylated in view of the teachings of (Nautiyal et al; paragraph 0004).
It is also reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have also found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
It is noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
It is also noted that a “wherein” clause, such as that in the instant claim, must give “meaning and purpose to the manipulative steps.” See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).  See MPEP § 2111.04.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 11, the method of clam 1 is discussed above.  Larisch et al teach sequencing of the bisulfite treated DNA (paragraphs 0313-0316, see also paragraphs 0321 and 0331), as do Nautiyal et al (paragraphs 0118 and 0124).  Porreca et al also teach bisulphite sequencing of methylated nucleic acids (paragraph 0170)   Thus, it would have been obvious to sequence at least one molecule (i.e., the claimed subset) of the isolated converted DNA molecules that hybridize to the probes, thereby obtaining a first set of sequencing reads.
In addition, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, the sequencing of a subset of (i.e., any) DNA molecules at any time in the method is alternatively an obvious rearrangement of the steps taught by the cited prior art.
It is also reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Thereby” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claims 21-22, the method of claim 1 is discussed above. Porreca et al teach the non-overlapping (i.e., second flanking) sequence is 100 bases long (paragraph 0053, which is in the claimed ranges.
Regarding claim 23, the method of claim 1 is discussed above.  Larisch et al also teach the probes (i.e., primers) have lengths of up to 100 bases (paragraphs 0182 and 0187-0188).  Porreca et al teach probes having two arms of up to about 100 nucleotides in length (paragraph 0036), resulting in a length of less than 300 nucleotides.  
In addition, with respect to the ranges of claims 21-23, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have also found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 24, the method of claim 1 is discussed above.  Porreca et al discuss targeting human genomic DNA (paragraph 01242) as do Nautiyal et al (paragraph 0004).  Porreca et al teach targeting the loci in Tables 1 and 2, which are not the claimed genome; thus, none of the sequences are based on the claimed genome.
9.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Porreca et al (U.S. Patent Application Publication No. US 2013/0337447 A1, published 19 December 2013), and Nautiyal et al (U.S. Patent Application Publication No. US 2006/0292585 A1, published 28 December 2006) as applied to claim 1 above, and further in view of Whitman et al (U.S. Patent Application Publication No. US 2008/0305481 A1, published 11 December 2008). 
It is noted that while claim 4 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
	Regarding claims 4 and 8, the method of claim 1 is discussed above in Section 8.
	 Larisch et al teach labeled probes (i.e., claim 4; paragraph 0199), as do Porreca et al (paragraph 0011) and Nautiyal et al (Abstract). 
	While Porreca et al tach detection of more than 10 genetic regions (i.e., loci (paragraph 0045), neither Larisch et al, Porreca et al, nor Nautiyal et al teach 500 distinct regions (i.e., claim 8).
	However, Whitman et al teach methods utilizing primers that are labelled (paragraph 0119).  Whitman et al also teach 500 distinct pairs of primers (claim 3 of Whitman et al), which target 500 distinct regions (i.e., claim 8).  Whitman et al also teach the primers comprise affinity labels, in the form of biotin (i.e., claim 4; paragraph 0011).  Whitman et al also teach the labeled primers have the added advantage of allowing multiplexing and real-time PCR (paragraph 0119).  Thus, Whitman et al teach the know techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Whitman et al with the teachings of Larisch et al, Nautiyal et al, and Porreca et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the advantage of allowing multiplexing and real-time PCR as explicitly taught by Whitman et al (paragraph 0119).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Whitman et al could have been combined with Larisch et al, Nautiyal et al, and Porreca et al with predictable results because the known techniques of Whitman et al predictably result in useful primers for detecting target nucleic acids.
10. 	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Porreca et al (U.S. Patent Application Publication No. US 2013/0337447 A1, published 19 December 2013), and Nautiyal et al (U.S. Patent Application Publication No. US 2006/0292585 A1, published 28 December 2006) as applied to claim 1 above, and further in view of Oliphant et al (U.S. Patent Application Publication No. US 2014/0342940 A1, published 20 November 2014).
It is noted that while claims 4 and 8 have been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claims 4 and 8, the method of claim 1 is discussed above in Section 8.
Larisch et al teach labeled probes (i.e., claim 4; paragraph 0199), as do Porreca et al (paragraph 0011) and Nautiyal et al (Abstract). 
	While Porreca et al tach detection of more than 10 genetic regions (i.e., loci (paragraph 0045), neither Larisch et al, Porreca et al, nor Nautiyal et al teach 500 distinct regions (i.e., claim 8).
	However, Oliphant et al teach methods utilizing for detecting methylation differences (paragraph 0047) that target at least 500 genomic loci (i.e., the claimed regions of claim 8; paragraph 0052).  The loci are interrogated using amplification (paragraph 0011) using primers that are labeled (paragraph 0026) using the affinity molecule biotin (i.e., claim 4; paragraph 0111).  Oliphant et al also teach the method has the added advantage of reducing the amount of variation in the measurement of the abundance of alleles between loci (paragraph 0180).  Thus, Oliphant et al teach the know techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Oliphant et al with the teachings of Larisch et al, Nautiyal et al, and Porreca et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the advantage of reducing the amount of variation in the measurement of the abundance of alleles between loci as explicitly taught by Oliphant et al (paragraph 0180).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Oliphant et al could have been combined with Larisch et al, Nautiyal et al, and Porreca et al with predictable results because the known techniques of Oliphant et al predictably result in useful techniques for analyzing genomic nucleic acids.
11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Porreca et al (U.S. Patent Application Publication No. US 2013/0337447 A1, published 19 December 2013),  Nautiyal et al (U.S. Patent Application Publication No. US 2006/0292585 A1, published 28 December 2006), and Whitman et al (U.S. Patent Application Publication No. US 2008/0305481 A1, published 11 December 2008) as applied to claim 8 above, and further in view of clinicaltrials.gov [retrieved on 2021-06-01].  Retrieved from the Internet: 
<URL: www.clinicaltrials.gov/ct2/show/study/NCT02889978#armgroup>.
	Regarding claim 9, the method of claim 8 is discussed above in Section 9.
	None of the cited references specify to regions from the claimed tables.
	However, as noted on page 98 of the instant specification, the sequences from the claimed tables are derived from the cited website, which was a publicly available database of sequences derived from cancer patients, which was used for deep sequencing to distinguish cancer from non-cancer (“Study Description”). Thus, the cited website teaches the known techniques discussed above.
It is also noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
 	As noted above, the phrases “a nucleotide sequence” and “a sequence” encompasses any portion of the claimed sequence, and therefore is anticipated by any dinucleotide or larger oligonucleotide found within the claimed sequence.  In addition, the open claim language “comprising” allows any other nucleotide sequence(s) in addition to the anticipatory dinucleotide or larger oligonucleotide found within the claimed sequence.
	Thus, it is believed that each primer/primer of any pool of 500 pairs of probes/primers contains at least one dinucleotide found in the sequences set forth in the claimed tables.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have utilized the database provided by clinicaltrials.gov to as the basis for the selection of the 500 pairs of probes in the method Larisch et al, Porreca et al, Nautiyal et al, and Whitman et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the advantage of utilizing sequences known to be associated with cancer in a large population of individuals as explicitly noted by clinicaltrials.gov (“Study Description”).  In addition, it would have been obvious to the ordinary artisan that the known techniques from cliniclatrials.gov could have been utilized in the method of Larisch et al, Porreca et al, Nautiyal et al, and Whitman et al with predictable results because the known techniques from cliniclatrials.gov predictably result in useful sequences for cancer screening.
12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Porreca et al (U.S. Patent Application Publication No. US 2013/0337447 A1, published 19 December 2013), Nautiyal et al (U.S. Patent Application Publication No. US 2006/0292585 A1, published 28 December 2006), and Oliphant et al (U.S. Patent Application Publication No. US 2014/0342940 A1, published 20 November 2014) as applied to claim 8 above, and further in view of clinicaltrials.gov [retrieved on 2021-06-01].  Retrieved from the Internet: 
<URL: www.clinicaltrials.gov/ct2/show/study/NCT02889978#armgroup>.
It is noted that while claim 8 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claim 9, the method of claim 8 is discussed above in Section 10.
	None of the cited references specify to regions from the claimed tables.
	However, as noted on page 98 of the instant specification, the sequences from the claimed tables are derived from the cited website, which is a publicly available database of sequences derived from cancer patients, which is used for deep sequencing to distinguish cancer from non-cancer (“Study Description”). Thus, the cited website teaches the known techniques discussed above.
It is also reiterated that the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to prove that subject matter shown to be in the prior art does not possess the characteristic relied on.
 	As noted above, the phrases “a nucleotide sequence” and “a sequence” encompasses any portion of the claimed sequence, and therefore is anticipated by any dinucleotide or larger oligonucleotide found within the claimed sequence.  In addition, the open claim language “comprising” allows any other nucleotide sequence(s) in addition to the anticipatory dinucleotide or larger oligonucleotide found within the claimed sequence.
Thus, it is believed that each primer/primer of any pool of 500 pairs of probes/primers contains at least one dinucleotide found in the sequences set forth in the claimed tables. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have utilized the database provided by clinicaltrials.gov to as the basis for the selection of the 500 pairs of probes in the method Larisch et al, Porreca et al, Nautiyal et al, and Oliphant et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the advantage of utilizing sequences known to be associated with cancer in a large population of individuals as explicitly noted by clinicaltrials.gov ((“Study Description”).).  In addition, it would have been obvious to the ordinary artisan that the known techniques from cliniclatrials.gov could have been utilized in the method of Larisch et al, Porreca et al, Nautiyal et al, and Oliphant et al with predictable results because the known techniques from cliniclatrials.gov predictably result in useful sequences for cancer screening.
13.	Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Porreca et al (U.S. Patent Application Publication No. US 2013/0337447 A1, published 19 December 2013), and Nautiyal et al (U.S. Patent Application Publication No. US 2006/0292585 A1, published 28 December 2006) as applied to claim 11 above, and further in view of Ahlquist et al (U.S. Patent Application Publication No. US 2014/0274748 A1, published 18 September 2014).
	Regarding claim 12, the method of claim 11 is discussed above in Section 8.
	Larisch et al teach comparison of cancerous versus normal tissue (paragraphs 0054-0055) between at least two different samples (paragraph 0125), which encompasses three samples.  Porreca et al also teach comparing sequences (e.g., paragraphs 0016 0109, and 0413).  Nautiyal et al tach methylation modeling (paragraph 0146) and comparisons to controls (paragraph 0011) as well as tissues of known tumors (paragraph 0013).
Neither Larisch et al, Porreca et al, nor Nautiyal et al explicitly teach comparing to individuals with cancer and individuals without cancer.
However, Ahlquist et al teach methods of analyzing uracils at positions of unmethylated cytosines (paragraph 0127), wherein a biological (e.g., patient) sample is concurrently analyzed with a control sample, and the methylation states of samples are compared to multiple biomarkers from normal tissue, at risk tissue, and cancerous tissue, and that the method has the added advantage of allowing identification of cancer in a subject (paragraph 0178).  Thus, Ahlquist et al teach the know techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Ahlquist et al with the teachings of Larisch et al, Porreca et al, and Nautiyal et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the advantage of allowing identification of cancer in an individual as explicitly taught by Ahlquist et al (paragraph 0178).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Ahlquist et al could have been combined with Larisch et al, Porreca et al, and Nautiyal et al with predictable results because the known techniques of Ahlquist et al predictably result in useful techniques for analyzing patient samples.
	Regarding claim 13, the method of claim 12 is discussed above. Ahlquist et al also teach using random forest models (paragraphs 0243-0244).
Regarding claim 14, the method of claim 12 is discussed above. Larisch et al teach the at least 5 CpG sites having a frequency of 80% methylation (paragraph 0067 and Figures 3C and D), as well as assaying form cancer in an individual (i.e., patient; paragraph 0053).  Nautiyal et al also teach detection of cancer in an individual (paragraph 0138), as well as detection of CpG islands that are methylated at a frequency of 80% (paragraph 0004).  
In addition, because the sample is genomic DNA from a cell line (e.g., paragraph 0312 of Larisch et al), there are at least 5 CpG dinucleotides present that are at least 80% methylated in view of the teachings of (Nautiyal et al; paragraph 0004).
Thus, it would have been obvious to have either of the second or third sets (i.e., normal and cancerous) be the same methylation regions, which have similar methylation amounts.
It is also reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
It is reiterated that “wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim, and that a “wherein” clause, such as that in the instant claim, must give meaning and purpose to the manipulative steps.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 15, the method of claim 12 is discussed above.  Ahlquist et al teach identifies the stage and type of cancer (paragraph 0013).
Regarding claims 16-17, the method of claim 12 is discussed above.  Ahlquist et al teach detection of multiple cancers, including colorectal (i.e., colon) cancer, pancreatic cancer, and lung (paragraphs 0218-0228).  Porreca et al also teach pancreatic cancer (paragraph 0409).
14.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Porreca et al (U.S. Patent Application Publication No. US 2013/0337447 A1, published 19 December 2013), Nautiyal et al (U.S. Patent Application Publication No. US 2006/0292585 A1, published 28 December 2006), and Ahlquist et al (U.S. Patent Application Publication No. US 2014/0274748 A1, published 18 September 2014) as applied to claim 12 above, and further in view of Whitman et al (U.S. Patent Application Publication No. US 2008/0305481 A1, published 11 December 2008).
	Regarding claim 18, the method of claim 12 is discussed above in Section 13.
	Neither Larisch et al, Porreca et al, Nautiyal et al, nor Ahlquist et al teach the primers target 500 regions.
	However, Whitman et al teach methods utilizing primers that are labelled (paragraph 0119).  Whitman et al also teach 500 distinct pairs of primers (claim 3 of Whitman et al), which target 500 distinct genomic regions.  Whitman et al also teach the primers have the added advantage of allowing multiplexing and real-time PCR (paragraph 0119).  Thus, Whitman et al teach the know techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Whitman et al with the teachings of Larisch et al, Porreca et al, Nautiyal et al, and Ahlquist et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the advantage of allowing multiplexing and real-time PCR as explicitly taught by Whitman et al (paragraph 0119).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Whitman et al could have been combined with Larisch et al, Porreca et al, Nautiyal et al, and Ahlquist et al with predictable results because the known techniques of Whitman et al predictably result in useful primers for detecting target nucleic acids.








15.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Porreca et al (U.S. Patent Application Publication No. US 2013/0337447 A1, published 19 December 2013), Nautiyal et al (U.S. Patent Application Publication No. US 2006/0292585 A1, published 28 December 2006), and Ahlquist et al (U.S. Patent Application Publication No. US 2014/0274748 A1, published 18 September 2014) as applied to claim 12 above, and further in view of Oliphant et al (U.S. Patent Application Publication No. US 2014/0342940 A1, published 20 November 2014).
It is noted that while claim 18 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
	Regarding claim 18, the method of claim 12 is discussed above in Section 13.
	While Ahlquist et al teach targeting 107 regions (e.g., Table 1), neither Larisch et al, Porreca et al, Ahlquist et al, nor Nautiyal et al teach the primers are for at least 500 target genomic regions.
	However, Oliphant et al teach methods utilizing for detecting methylation differences (paragraph 0047) that target at least 500 genomic loci (i.e., the claimed regions; paragraph 0052).  The loci are interrogated using amplification (paragraph 0011) using primers that are labeled (paragraph 0026).  Oliphant et al also teach the method has the added advantage of reducing the amount of variation in the measurement of the abundance of alleles between loci (paragraph 0180).  Thus, Oliphant et al teach the know techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Oliphant et al with the teachings of Larisch et al, Porreca et al, Nautiyal et al, and Ahlquist et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the advantage of reducing the amount of variation in the measurement of the abundance of alleles between loci as explicitly taught by Oliphant et al (paragraph 0180).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Oliphant et al could have been combined with Larisch et al, Porreca et al, Nautiyal et al, and Ahlquist et al with predictable results because the known techniques of Oliphant et al predictably result in useful techniques for analyzing genomic nucleic acids.
16.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Porreca et al (U.S. Patent Application Publication No. US 2013/0337447 A1, published 19 December 2013), Nautiyal et al (U.S. Patent Application Publication No. US 2006/0292585 A1, published 28 December 2006), Ahlquist et al (U.S. Patent Application Publication No. US 2014/0274748 A1, published 18 September 2014), and Whitman et al (U.S. Patent Application Publication No. US 2008/0305481 A1, published 11 December 2008) as applied to claim 18 above, and further in view of clinicaltrials.gov [retrieved on 2021-06-01].  Retrieved from the Internet: 
<URL: www.clinicaltrials.gov/ct2/show/study/NCT02889978#armgroup>.
	Regarding claim 19, the method of claim 18 is discussed above in Section 14.
	None of the cited references specify to regions from the claimed tables.
	However, as noted on page 98 of the instant specification, the sequences from the claimed tables are derived from the cited website, which is a publicly available database of sequences derived from cancer patients, which is used for deep sequencing to distinguish cancer from non-cancer (“Study Description”). Thus, the cited website teaches the known techniques discussed above.
It is also reiterated that the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to prove that subject matter shown to be in the prior art does not possess the characteristic relied on.
 	As noted above, the phrases “a nucleotide sequence” and “a sequence” encompasses any portion of the claimed sequence, and therefore is anticipated by any dinucleotide or larger oligonucleotide found within the claimed sequence.  In addition, the open claim language “comprising” allows any other nucleotide sequence(s) in addition to the anticipatory dinucleotide or larger oligonucleotide found within the claimed sequence.
	Thus, it is believed that each primer/primer of any pool of 500 pairs of probes/primers contains at least one dinucleotide found in the sequences set forth in the claimed tables.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have utilized the database provided by clinicaltrials.gov to as the basis for the selection of the 500 pairs of probes in the method Larisch et al, Porreca et al, Nautiyal et al, Ahlquist et al, and Whitman et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the advantage of utilizing sequences known to be associated with cancer in a large population of individuals as explicitly noted by clinicaltrials.gov (“Study Description”).  In addition, it would have been obvious to the ordinary artisan that the known techniques from cliniclatrials.gov could have been utilized in the method of Larisch et al, Porreca et al, Nautiyal et al, Ahlquist et al, and Whitman et al with predictable results because the known techniques from cliniclatrials.gov predictably result in useful sequences for cancer screening.
17.	 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Porreca et al (U.S. Patent Application Publication No. US 2013/0337447 A1, published 19 December 2013), Nautiyal et al (U.S. Patent Application Publication No. US 2006/0292585 A1, published 28 December 2006), Ahlquist et al (U.S. Patent Application Publication No. US 2014/0274748 A1, published 18 September 2014), and Oliphant et al (U.S. Patent Application Publication No. US 2014/0342940 A1, published 20 November 2014) as applied to claim 18 above, and further in view of clinicaltrials.gov [retrieved on 2021-06-01].  Retrieved from the Internet: 
<URL: www.clinicaltrials.gov/ct2/show/study/NCT02889978#armgroup>.
It is noted that while claim 19 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claim 19, the method of claim 18 is discussed above in Section 15.
	None of the cited references specify to regions from the claimed tables.
However, as noted on page 98 of the instant specification, the sequences from the claimed tables are derived from the cited website, which is a publicly available database of sequences derived from cancer patients, which is used for deep sequencing to distinguish cancer from non-cancer (“Study Description”). Thus, the cited website teaches the known techniques discussed above. It is also reiterated that the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to prove that subject matter shown to be in the prior art does not possess the characteristic relied on.
 	As noted above, the phrases “a nucleotide sequence” and “a sequence” encompasses any portion of the claimed sequence, and therefore is anticipated by any dinucleotide or larger oligonucleotide found within the claimed sequence.  In addition, the open claim language “comprising” allows any other nucleotide sequence(s) in addition to the anticipatory dinucleotide or larger oligonucleotide found within the claimed sequence.
	Thus, it is believed that each primer/primer of any pool of 500 pairs of probes/primers contains at least one dinucleotide found in the sequences set forth in the claimed tables.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have utilized the database provided by clinicaltrials.gov to as the basis for the selection of the 500 pairs of probes in the method Larisch et al, Porreca et al, Nautiyal et al, Ahlquist et al, and Oliphant et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the advantage of utilizing sequences known to be associated with cancer in a large population of  individuals as explicitly noted by clinicaltrials.gov (“Study Description”).  In addition, it would have been obvious to the ordinary artisan that the known techniques from cliniclatrials.gov could have been utilized in the method of Larisch et al, Porreca et al, Nautiyal et al, Ahlquist et al, and Oliphant et al with predictable results because the known techniques from cliniclatrials.gov predictably result in useful sequences for cancer screening.






18.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Porreca et al (U.S. Patent Application Publication No. US 2013/0337447 A1, published 19 December 2013) and Nautiyal et al (U.S. Patent Application Publication No. US 2006/0292585 A1, published 28 December 2006), as applied to claim 1, and further in view of Stelzer et al (U.S. Patent Application Publication No. US 2016/0340749 A1, published 24 November 2016) and/or “A Guide to Reference Genome Selection,” Oxford Genomics Centre, pages 1-4, published 7 March 2017 ([retrieved on 2009-05-18].  Retrieved from the Internet: <URL: https://www.well.ox.ac.uk/ogc/guide-reference-genome-selection/).
It is noted that while claim 24 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claim 24, the method of claim 1 is discussed above in Section 9.
Porreca et al discuss targeting human genomic DNA (paragraph 01242) as do Nautiyal et al (paragraph 0004).  Porreca et al teach targeting the loci in Tables 1 and 2.
	None of the cited references specifically teach avoiding the claimed genome.
 to regions from the claimed tables.
	However, Stelzer et al teach the use of the GRCh38/hg38 genome as an alternative to the instantly excluded genome, and that GRCh38/hg38 genome has the added advantage of being a publicly available database for finding sties of methylation (paragraph 0146).  
In addition and/or alternatively, the Oxford Genomics Centre teaches the alternative database GRCh38 has the added advantage of enabling unprecedented characterization of genetic variation (page 2).  Thus, Stelzer et al and the Oxford Genomics Centre teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have utilized the GRCh38 in accordance with the teachings of Stelzer et al and/or the Oxford Genomics Centre as the basis for the selection of the 500 pairs of probes in the method Larisch et al, Porreca et al, and Nautiyal et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the advantage of being a publicly available database for finding sties of methylation as explicitly taught by Stelzer et al (paragraph 0146) and/or enabling unprecedented characterization of genetic variation as explicitly taught by the Oxford Genomics Centre (page 2).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Stelzer et al and/or the Oxford Genomics Centre could have been utilized in the method of Larisch et al, Porreca et al, and Nautiyal et al with predictable results because the known techniques of Stelzer et al and/or the Oxford Genomics Centre predictably result in useful sequences for genome screening.
Claim Rejections - 35 USC § 112
19.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


20.	Claims 9 and 19 are indefinite of the recitation of the Tables.  As stated in MPEP 2173.05(s), claims should be complete to themselves and the reference to Tables renders the claims incomplete. Claims which recite figures or tables are only permitted in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim.    
Response to Arguments
21.	Applicant's arguments filed 18 July 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Pages 6-10 of the Remarks refer to the amendments and to issues withdrawn in view of the amendments.
B.	Applicant argues on pages 11-12 of the Remarks that rejection of claims containing Tables should be withdrawn.
However, as noted above, MPEP 2173.05(s) clearly states that claims should be complete to themselves and the reference to Tables renders the claims incomplete.  Tables 11-15 merely contain numbers and letters, so the claims can easily be amended to include that information.
The rejection is therefore maintained.
C.	Applicant’s arguments referring to Walrafen et al and/or Liu et al are moot in view of the new rejections necessitated by the amendments.
D.	Applicant argues on pages 15-17 of the Remarks that the proposed modification renders Larisch et al inoperable as the oligonucleotides of the remaining references are allegedly not primers.  Thus, Applicant argues Larisch et al individually.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As noted in the previous Office Action, Nautiyal et al clearly teach primers (paragraph 0070), and, contrary to Applicant’s assertions on page 9 of the Remarks, is primarily relied upon for teaching the claimed bisulfite treatment as discussed above and which is discussed in Larisch et al as discussed.
Porreca et al teach the claimed probes and bisulfite sequencing as discussed above and that the probes have primer sites (paragraph 0029).  Thus, the teachings of Larisch et al are not principally relied upon for probes per se, but rather the specific method steps discussed in the rejections above.
Thus, because the cited references are primarily relied upon for overlaps and bisulfite treatments, Larisch et al is not rendered inoperable.
D.	On pages 16-17 of the Remarks, Applicant reiterates the argument discussed in the previous Office Action that the claimed invention displays unexpected results, as presented in paragraph 0190 and 0199-0200 of the pre-grant publication of the instant Application and Example 1
However, as noted in the previous Office Action, the cited data is not commensurate in scope with the instant claims for the following reasons:
None of the cited paragraphs present any supportive data, nor do any the cited paragraphs even outline any method steps.
Example 1 utilizes only three probes; further requires washing; is not related to CpG sites; utilizes a specifically sized target fragments, and does not discuss the size of the  non-overlapping portion.
Therefore, the method having the alleged unexpected results is not commensurate in scope with the instant claims.  See MPEP 716.02(d)[R-2].
In addition, the fact that Applicant has allegedly recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
F.	Page 23 of the Remarks contains arguments concerning what the person of ordinary skill in the art would recognize.
Applicant presents no evidence to support this argument. As noted above, counsel’s arguments cannot take the place of evidence in the record.  The argument is therefore unconvincing. 
Applicant is reminded that the Response above should not be construed as an invitation to file an after final declaration.  
G.	Applicant’s remaining arguments rely on alleged deficiencies previously addressed, which are unpersuasive for the reasons discussed above.  Therefore, the claims remained rejected based on the prior art citations presented in the rejections.	
Conclusion
22.	No claim is allowed.
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
24.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634